                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

ALLSTATE INSURANCE COMPANY                  )
                                            )
              Plaintiff,                    )
                                            )
vs.                                         )       Case No.: 1:18-cv-369
                                            )
KENNETH R. JACKSON and                      )
WILMA S. JACKSON                            )
                                            )
              Defendants.                   )

                                  OPINION AND ORDER

       This diversity action, brought pursuant to the Declaratory Judgments Act, 28 U.S.C. §2201,

seeks a determination of whether and to what extent Plaintiff, Allstate Insurance Company

(“Allstate”) owes coverage to the Defendants, Kenneth and Wilma Jackson (collectively, “the

Jacksons”) under a Deluxe Homeowners Policy of Insurance issued by Allstate to the Jacksons

insuring their residence. On November 28, 2018, Defendants filed a Motion to Dismiss Plaintiff’s

Complaint [DE 7] asserting that this Court should abstain from hearing Allstate’s claim due to a

pending state law proceeding. On February 4, 2018, the undersigned took the Motion to Dismiss

under advisement and ordered supplemental briefing on the Motion. [DE 10].        Thereafter, on

March 27, 2019, Allstate filed a Motion to Amend its Complaint adding a count of fraud to its

original declaratory judgment action. [DE 14]. The Magistrate Judge granted that motion on April

23, 2019 [DE 15] and the Amended Complaint was formally filed on April 29, 2019. [DE17].

       “Under normal circumstances, the filing of an amended complaint renders moot any

pending motion to dismiss.” Aqua Fin., Inc. v. Harvest King, Inc., No. 07-cv-015, 2007 WL

5404939, at *1 (W.D. Wis. Mar. 12, 2007). Accordingly, the filing of Allstate’s Amended

Complaint in this case moots Defendants’ Motion to Dismiss. Thus, the Motion to Dismiss [DE

                                                1
7] is DENIED. However, Defendants shall have 30 days to file a new motion to dismiss directed

at the Amended Complaint setting forth all the grounds upon which Defendants seek dismissal. If

the Jacksons file such a motion, the parties shall operate under the normal briefing schedule for

motions to dismiss.

                                        CONCLUSION

       Based on the foregoing, the Defendants’ Motion to Dismiss [DE 7] is DENIED.

Defendants shall have 30 days to file a new Motion to Dismiss directed at the claims in the

Amended Complaint if they choose to do so.



Entered: July 23, 2019

                                                                              s/ William C. Lee
                                                                     United States District Court




                                               2
